  8:20-cv-00460-RGK-PRSE Doc # 9 Filed: 12/08/20 Page 1 of 1 - Page ID # 93




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

HUGUETTE NICOLE YOUNG,                                     8:20CV460

                    Plaintiff,
                                                       MEMORANDUM
       vs.                                              AND ORDER

JEAN STOTHERT,

                    Defendant.


      On November 5, 2020, the court denied Plaintiff’s application to proceed in
forma paupers (“IFP”) (Filing 2), and ordered Plaintiff within 30 days to either pay
the $400.00 filing and administrative fees or else file a properly completed IFP
application using a Form AO 240, “Application to Proceed in District Court Without
Prepayment of Fees or Costs (Short Form).” To date, Plaintiff has not paid the fees,
submitted a properly completed IFP application, or taken any other action in this
matter.

      IT IS THEREFORE ORDERED:

      1       This matter is dismissed without prejudice because Plaintiff failed to
prosecute it diligently and failed to comply with this court’s orders.

      2.     The court will enter judgment by a separate document.

      Dated this 8th day of December, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
